       Case 1:11-cr-00652-SLC Document 30 Filed 09/27/19 Page 1 of 3

                                                 'usDCSDNY
UNITED STATES DISTRICT COURT                      DOCUMEi--:'f                          ..
SOUTHERN DISTRICT OF NEW YORK                     I.!..ECT1< J :\ :.,r...J\/\LT..,
                                                              •   ( -. . .   1.   •

                                                                                      ._#j_
                                                                                                  F-TI
                                                                                                    ·--
                                                                                                       jF~D
-----------------------------------x              D(~: #:                                     ,     /
UNITED STATES OF AMERICA                          DKI~ FILbD:.~...._----
                                                                     ?lt. oT!q .J
     -against-

JOHN J. O'BRIEN,                              11 Cr. 652            (HBP)
                 Defendant and                ORDER OF
                 Judgment Debtor,             GARNISHMENT
     and

SULLIVAN & CROMWELL, LLP,

                 Garnishee.

-----------------------------------x

           PITMAN, United States Magistrate Judge:


           On or about July 19, 2018, the United States filed an

application for a writ of garnishment.        In response to a requ~st

from defendant, I held a conference in this matter on October 24,

2018 at which I ordered defendant to file his objections to tie

United States' application no later than November 15, 2018.

Despite the passage of the better part of a year, defendant n•~ver

filed any such objections.

           In addition, on or about October 23, 2018, defendan

moved pursuant to 28 U.S.C. § 3004(b) (2) to transfer venue of

this proceeding to the United States District Court for the

Eastern District of Pennsylvania (Docket Item 26).                   Despite bting

ordered to respond to this motion by December 6, 2018, the

government failed to respond.
       Case 1:11-cr-00652-SLC Document 30 Filed 09/27/19 Page 2 of 3



             Defendant's motion to change venue is denied.        Des

the statutory language, transfer under Section 3004(b) (2) is           ot

mandatory.     United States v. Matthews, 793 F. Supp. 2d 72, 7

(D.D.C. 2011).     Given the proximity of defendant's residence         o

the Southern District of New York, the familiarity of this C            rt

with the matter, and the location of the garnishee, the inte            sts

of justice are best served by the matter remaining in this

District.     The Clerk of the Court is requested to mark Docket

Item 26 closed.

             Given defendant's default in responding to the appl ca-

tion for writ of garnishment, the United States' application            s

granted.

             Accordingly, it is

             ORDERED, ADJUDGED AND DECREED that the garnishee sh 11

pay the Clerk of the Court the cash surrender value of John J

O'Brien's interest in:     (1) the Retirement Plan of Sullivan &

Cromwell LLP; and (2) the Sullivan      &   Cromwell LLP Supplementa

Retirement Plan, both of which are currently held by the gar-

nishee on behalf of defendant, plus any accrued interest, by

check made out to the "Clerk of the Court," and mailed to the




                                    2
         Case 1:11-cr-00652-SLC Document 30 Filed 09/27/19 Page 3 of 3



Cashier, United States District Court, Southern District of               w

York, Room 120, 500 Pearl Street, New York, New York             10007.

Dated:    New York, New York
          September 27, 2019

                                          SO ORDERED




                                          United States Magistrate        dge
Copy mailed to:

Mr. John J. O'Brien
Unit 1
1233 Christian Street
Philadelphia, Pennsylvania        19147


Copy emailed to:

johnjosobrien@me.com


Copy transmitted to:

All Counsel of Record




                                      3
